           Case 7:17-cr-00373-KMK Document 45 Filed 07/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


          -v-                                              Dkt. No. 0208 17CR00373-001 (KMK)
                                                            ORDER
Nicholas Szucs,
                                Defendant.




         As a condition of Compassionate Release, granted on June 24, 2020, Nicholas Szucs is hereby

ordered to comply with the stipulations of Home Detention, until May 30, 2021, with

technology to be determined at the Probation Office's discretion, which is also to include

a 14-day quarantine prior to install. Subject to the discretion of the Probation Office , Mr .

Szucs is to be allowed to leave him home for medical and legal appointments and any

verified religious obligations. All other supervised release conditions remain in effect.




SO ORDERED.

Dated:          June 30, 2020
                White Plains, NY




                                                              Kenneth M. Karas
                                                              U.S. District Judge
